OPINION OF THE COURT
PER CURIAM.
Michael Anthony Pearson was indicted on charges of conspiracy to distribute, and possession with intent to distribute, cocaine base and related offenses. He thereafter pled guilty to Counts I through V of the Indictment and was sentenced to 120 months imprisonment on count I and 60 months imprisonment on counts II through V to run concurrently to each other but consecutively to count I. The total period of confinement that resulted is therefore 121 months followed by a period *895of supervised release of 5 years and a special assessment. This appeal followed.
Counsel for Pearson represents that, after a review of the record in this matter, “counsel has concluded that there are no non-Mvolous issues for appeal....” Appellant’s Br. at 8, and he has therefore only submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), referring to those portions of the record that might arguably support an appeal, and directing our attention to relevant law.
We agree with counsel’s representation, and we will therefore affirm the judgment of sentence.